Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roy Gross on 24 February 2021.
The claims have been amended as follows:
1. (Amended) A method for generating a cancer stem cell (CSC), the method comprising:
a) providing a differentiated cancer cell,
b) incubating said differentiated cancer cell in a first medium with a pH between 5 and 6.5,
c) incubating said differentiated cancer cell in a second medium supplemented with epidermal growth factor (EGF) and fibroblast growth factor (FGF),
optionally further comprising analyzing expressed and secreted markers of said generated CSC, thereby generating a CSC, wherein said second medium comprises a neutral pH.
39. (Canceled) 
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has submitted an affidavit from Dr. Chaya Brodie.  The Brodie affidavit indicates that a two-step method of producing cancer stem cells is taught by the instant application. Additionally, the affiant has provided evidence in item 8 that demonstrated the difference between the 1-step method of  Hjelmeland (used in the prior art rejection of the previous action) and the claimed 2-step method.  The examiner’s amendment was made to ensure that the claimed invention was commensurate with the unexpected effects discussed in the Brodie affidavit.  The examiner concludes that the outcome of the 2-step method could not have been predicted, but would have been obtained only through empirical experimentation.  Therefore, the examiner finds sufficient secondary considerations to allow the instant claims.  
Claim 1 is allowable. Claims 28-29, 32-33, 36-38, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II-III, as set forth in the Office action mailed on 3 September 2020, is hereby withdrawn and claims 28-29, 32-33, 36-38 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 28-29, 32-33, 36-38 require all the steps of claim 1 are practiced and result in particular unexpected characteristics of the Cancer stem cells.  Therefore, these claims are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-8, 14, 20-21, 23, 25, 28-29, 32-33, 36-38 and 40 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633